—Appeal by the relator from a judgment of the Supreme Court, entered in Clinton County on November 12, 1970, which dismissed a writ of habeas corpus after a hearing. On September 19, 1967 the relator was found guilty by a jury of various counts of forgery and petit larceny and upon his plea of guilty to an information charging him as a second felony offender he was sentenced to prison as a second felony offender on October 9, 1967. The judgment of conviction was affirmed by the Appellate Division, Fourth Department, without opinion (People v. Paluch, 32 A D 2d 741). The relator’s contentions that he did not receive timely warning that upon conviction he could be adjudged a second felony offender, and that section 1943 of the former Penal Law was inapplicable to him are without merit. (See People v. Porter, 14 N Y 2d 785, 786; People v. Dozois, 26 N Y 2d 637.) Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.